Citation Nr: 1753160	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-50 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected traumatic brain injury (TBI).

2. Entitlement to an initial rating in excess of 10 percent for a cervical strain prior to January 14, 2014, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1983 to August 1987.

These matters come before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

An interim May 2014 rating decision increased the rating for the Veteran's cervical strain to 20 percent, effective January 13, 2014.  As 20 percent is less than the maximum schedular rating for cervical strain, and the Veteran had not expressed satisfaction with the ratings, the appeal continued.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2015, the Board, inter alia, issued a decision denying service connection for a psychiatric disorder and increased ratings for the Veteran's cervical spine strain. 

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2015 order, a Joint Motion for Partial Remand (JMPR) vacated the January 2015 Board decision and remanded the appeal to the Board.  In compliance with the JMPR, the Board remanded the claims in July 2016.  

The January 2015 Board decision also remanded the issues of entitlement to service connection for glaucoma of the left eye, and entitlement to a compensable rating for residuals of TBI.  In a May 2015 statement, the Veteran withdrew his appeal for entitlement to a compensable rating for residuals of TBI.  

In a July 2016 decision, the Board also denied entitlement to service connection for glaucoma of the left eye.  The Veteran appealed this decision to the Court.  In a March 2017 JMR, the Court vacated that decision and remanded the claim back to the Board.  In August 2017 the claim was remanded for further development and adjudication.  A review of the record indicates that this development and adjudication has not yet been completed.  The issue has not yet been re-certified to the Board following the previously requested development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the July 2016 remand, the Veteran was afforded a VA examination to determine the nature and etiology of all diagnosed psychiatric disorders.  The parties to the JMPR noted that VA treatment records included diagnoses of mood disorder due to TBI, without explanation.  The Veteran was afforded a VA examination in July 2016, but the opinion is inadequate.  The examiner diagnosed alcohol use disorder and unspecified bipolar and related disorder, and opined that both disorders were less likely than not caused or permanently aggravated by any service-connected disorder.  Although the examiner referenced the previous notations of mood disorder due to TBI, the examiner only noted that there was no nexus.  The purpose of the remand was to obtain a nexus opinion; however, it's unclear whether this statement is this examiner's opinion or merely a recitation of a prior record.  Either way, it is inadequate.  Finally, the examiner's reference to the aggravation standard (permanent aggravation) is incorrect.  Rather, aggravation in the context of secondary service connection under 38 C.F.R. § 3.310 (2017) means any increase in disability.   

Regarding the issue of an increased rating for cervical strain, pursuant to the July 2016 remand, the Veteran was afforded a VA examination in August 2016, with an addendum opinion in December 2016.  The claim was remanded for the specific purpose of obtaining an opinion that contemplated limitation of motion based on pain due to flare-ups, but the opinions provided are inadequate.

The examiner noted the Veteran's reports of having flare-ups "every few days," but opined that he was unable to determine whether pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability during flare-ups without resorting to mere speculation as the Veteran was not examined during a flare-up.  The examiner also opined that for the period prior to the August 2016 examination he could not "determine his exact degree of limitation of motion and pain with motion, severity, without resorting to mere speculation" due to a lack of "definitive information."  Despite the acknowledgement that the Veteran experiences flare-ups, the examination does not indicate any attempt by the examiner to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding the flares by alternative means.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

On remand, the new VA examination should include a discussion of the duration of the Veteran's flare-ups throughout the period on appeal and whether an examination could be provided during a flare-up to more completely assess the current limitation of motion and other functional effects or whether an opinion can be provided with consideration of the duration of any flare-ups.  The previous examinations did not include joint testing in both active and passive motion or indicate when pain began and ended in the range of motion.  As such on remand, a new VA examination must include all appropriate testing for pain.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any psychiatric or neck complaints since October 2017.  After securing the necessary releases, take all appropriate action to obtain these records.

2. After the completion of the above, obtain an addendum opinion on the nature and likely etiology of all diagnosed psychiatric disabilities (with examination only if deemed necessary by the provider) from the July 2016 VA examiner (or from another provider if the July 2016 examiner is unavailable).  The entire record, including this remand, should be made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

(a) Identify all psychiatric disorders diagnosed since April 2011 to specifically include mood disorder.

(b)  For any psychiatric disability diagnosed during the period of the claim, to specifically include mood disorder, is it at least as likely as not related to the Veteran's active duty service?   

(c) For any psychiatric disability diagnosed, to specifically include mood disorder, is it at least as likely as not caused or aggravated by any service-connected disability?   The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner should specifically consider and discuss as necessary VA psychiatric treatment records on November 2012, March 11, 2013, and September 2013, which indicate a diagnosis of mood disorder due to TBI.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. After the completion of (1), the AOJ should also schedule the Veteran for an appropriate VA examination to determine the severity of his cervical strain throughout the period under appeal.  Copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomology associated with, and the current severity of, his neck disability to specifically include any neurological symptoms.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.

The examiner is specifically requested to address the following: 

(a) Comment on the functional impairment caused by the Veteran's neck disability during flare-ups since June 2009; to include specific consideration of the frequency, duration, characteristics and severity of the flare-ups.  In making this determination the examiner is specifically directed to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding the Veteran's flares by any available means, to include the Veteran's lay statements and all other evidence of record.

(b) On current examination, test the Veteran's neck for pain on both active and passive motion, in weight-bearing and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

